By the Court:
The appeal bond is given expressly to secure the payment of the sum that may be recovered upon the appeal, and we incline to the opinion that whatever can -be deemed a legal satisfaction of the judgment is a bar to an action on the bond, although the' money is not actually paid. The arrest of the defendant upon a ca. sa. is a satisfaction, though no money bo paid. So is the levy of an execution upon goods or land, whilst the levy is in force and undisposed of. These principles are well settled. And the circumstances of our peculiar law, when the levy was made, does not wary the case, because the debtor could only avail himself of the ¡benefit of that law, by giving security, which is substituted for the goods in the sheriff's hands, and leaves the principle the same, where such bond is not given, as though the law did not exist. If the bond had been given, and the goods restored, that might bo .an answer to the plea, as might any other legal disposition of the levy, leaving the judgment unsatisfied. But the demurrer admits the levy to be in force and effect, and consequently admits the .judgment satisfied. •
This opinion being suggested at the request of the plaintiff’s counsel, leave was given to withdraw the demurrer, by proving that, if legal, it was made on sufficient authority, and reply to the plea.